Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered January 13, 1995, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the first *253degree, nine counts of criminal sale of a firearm in the third degree, five counts of criminal possession of a weapon in the third degree, and three counts of criminal sale of a controlled substance in the third degree, and sentencing him to two consecutive terms of 20 years to life, to be served consecutively to two groups of concurrent sentences each containing concurrent terms of 2 to 6 and 1 to 3 years, and also to be served consecutively to three additional consecutive sentences of 2 to 6 years each, unanimously affirmed.
The court properly closed the courtroom to defendant’s family during the testimony of an undercover officer, based on the officer’s testimony at a Hinton hearing establishing particularized reasons for concern that defendant’s relatives posed a threat to his safety by revealing his identity (see, People v Nieves, 232 AD2d 305, lv granted 89 NY2d 987; People v AbdulAziz, 216 AD2d 77, lv denied 86 NY2d 788).
We perceive no abuse of sentencing discretion. Concur— Sullivan, J. P., Rosenberger, Wallach and Andrias, JJ.